Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  155451                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155451
                                                                    COA: 326442
                                                                    Wayne CC: 14-007691-FC
  OLAJUWON ONIK CARTER,
          Defendant-Appellant.

  _________________________________________/

         By order of September 12, 2017, the application for leave to appeal the January 19,
  2017 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Randolph (Docket No. 153309). On order of the Court, the case having been
  decided on June 15, 2018, 502 Mich 1 (2018), the application is again considered. Pursuant
  to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE Part II.C of the
  judgment of the Court of Appeals, and we REMAND this case to that court for
  reconsideration in light of Randolph. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining questions presented should be reviewed
  by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2018
           p1031
                                                                               Clerk